DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to claims filed 1/7/2021. Claims 1, 4-6, 8, 11-13, 15, 18-24 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
In claims 1, 8, 15, the word in the phrase “wherein of the at least one word is identified based on ….” appears ungrammatical.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 11-13, 15, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over SolarWinds ("Log and Event Manager") in view of Solarwinds YouTube ("How to Create Filters in Your SolarWinds LEM Console", published 8/23/2011) in view of Taylor (US 20130198358 A1) in view of Faraldo (US 20020107958 A1).

Regarding claim 1, SolarWinds discloses: a method of providing a user application with a notification message, the method comprising:
receiving a notification message (p.190: receiving notification messages such as a message associated with a remote user login, UserLogon, the message containing various fields and corresponding values, e.g., UserLogon.DetectionIP);
identifying an initial level of importance of the notification message (p.34-35, “Troubleshooting”: the default “All Alerts” filter capture all alerts, which then get passed on to user-defined filters, hence, an initial level of importance is identified for display in the All Alerts pane);
identify at least one word indicating an elevated level of importance by parsing the notification message (p.190 discloses the configuration of a custom filter based on a parsing of a word associated with a field of a user logon message (i.e., the word associated with “*dc1*”), the word identified via parsing of message content in order to identify the string pattern);
 increasing the initial level of importance of the notification message to the elevated level of importance (p.190, 195 “Notifications”: defining notifications for the above defined custom filter that automatically elevates the message from an initial “All Alert” level (see p.34-35) to an elevated level associated with various elevated notifications such as pop-ups, sounds, blinking, etc.);
automatically generating an alert status notification indicating the increase from a status associated with the initial level of importance to the elevated level of importance (p.195 “Notifications”: various automated alerts associated with the elevated status, the notification being elevated from an “All Alerts” initial status described in the notification pane);
identifying a notification region to display the notification message and using the parsed at least one word to select the notification region and at least one notification type used to display the notification message on the notification region of the user application (p.195: configuring associated notification type, including blinking, pop-ups, etc., the notifications being displayed in a notification region);
identifying the notification message as being assigned to notification region based on one or more notification statements stored in a database (p.190 show visual editor for writing notification statements (e.g., “UserLogon.DetectionIP” = “*dc1*”); see p.200 describing retrieving stored filters via navigating a database for editing)),
based on the notification region, associating the notification message with the notification region associated with the elevated level of importance (p.195 “Notifications”: showing the notification in the elevated level of importance region (e.g., as a popup), hence, associating the message for purposes of display with the region based on the determined notification region);
displaying a notification indicator on notification region and the at least one notification type that corresponds to the elevated level of importance (p.195 “Notifications”: showing the notification based on the configuration in the notification region with the corresponding notification type, the notification type being elevated from the “all alerts” type);
SolarWinds does not disclose:
I. wherein the notification region is a predetermined category of a notification bar portion of the user application
II. wherein the predetermined category comprises a category name and display icon which are subjectively related to the content of the notification message and wherein the predetermined category is linked to one or more portions of the notification bar
III. wherein the status is a ticket status; wherein of the at least one word is identified based on a natural language meaning of the at least one word
IV. maintaining displaying of the notification indicator for a predetermined amount of time and associating the notification indicator with a predetermined automated action; and
performing the automated action in response to the predetermined period of time elapsing absent a user selection operation being received.

	
    PNG
    media_image1.png
    390
    517
    media_image1.png
    Greyscale

Fig. 1 (0:58) SolarWinds Youtube showing notification (blinking USB-Defender notification), “Filter Notifications” summary view, as well as filter summary bar (“Notifications 13 5 on bottom right)

However, SolarWinds YouTube, referencing the same software product, describes:
I. wherein the notification region is a predetermined category of a notification bar portion of the user application (fig.1 upper left corner containing filters as well as different-colored blinking notification (“USB-defender”); bottom left corner pane containing notification summary (“USB-Defender 11:18 5”); bottom right corner “Notifications” showing “13 5” indications of total number of notifications, all of these portions being predetermined category of a notification bar)
II. wherein the predetermined category comprises a category name and display icon which are subjectively related to the content of the notification message and wherein the predetermined category is linked to one or more portions of the notification bar (fig.1: category name “USB-Defender” 
It would have been obvious at the time the invention was made to modify the method of SolarWinds by incorporating the Notification Bar GUI of SolarWinds YouTube. Both are directed towards the same software product, and the combination would have improved the organization of the method by organizing notifications in a consistent notification pane area as shown.
SolarWinds modified by SolarWinds Youtube does not disclose limitation III above. Taylor discloses: III. wherein the status is a ticket status; wherein of the at least one word is identified based on a natural language meaning of the at least one word (fig.4a, 0153-154 describes ticket creation and parsing with the parsing processing identifying natural language words such as “high-priority”, etc. in order to elevate ticket status, e.g., so as to show appropriate notification to a ticket processor; hence, combination with SolarWinds yielding a method of parsing and handling tickets based on natural-language meanings).
It would have been obvious at the time the invention was made to modify the method of SolarWinds modified by SolarWinds Youtube by incorporating the ticket handling technique of Taylor. Both concern the art of event monitoring and notification user interfaces, and the combination would have, according to Taylor, determine priority and ticket handling attributes via high-priority keywords so as to display the correct notification type to the ticket handler (0154).
SolarWinds modified by SolarWinds YouTube modified by Taylor does not disclose limitation IV above.
Faraldo discloses: maintaining displaying of the notification indicator for a predetermined amount of time and associating the notification indicator with a predetermined automated action ; and
performing the automated action in response to the predetermined period of time elapsing absent a user selection operation being received (0056: escalation actions are performed absent user acknowledgement selection).
It would have been obvious at the time the invention was made to modify the method of SolarWinds modified by SolarWinds Youtube modified by Taylor by incorporating notification escalation technique of Faraldo. Both concern the art of event monitoring and notification user interfaces, and the combination would have, according to Faraldo, determine priority and ticket handling attributes via high-priority keywords so as to display the correct notification type to the ticket handler (0154).

Regarding claim 4, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 1, as described above. SolarWinds further discloses: wherein the notification type comprises at least one of a silent notification, a subtle notification and a flyout notification (p.195: blinking corresponds to silent, sound corresponds to subtle, and pop-up corresponds to flyout).

Regarding claim 5, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 4, as described above. SolarWinds further discloses: wherein the silent notification does not produce any sounds and the subtle notification does produce at least one sound based on a user defined parameter (p.195: blinking being a purely visual display does not produce sounds, whereas the beeping produces a sound; see also p.502 describing sound configuration parameters, e.g., file name).

Regarding claim 6, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo further discloses: displaying, via a new window, a flyout notification based on the notification indicator (SolarWinds 0195: pop up message constitutes displaying of flyout notification in a new window; see also 118 showing visualization of pop up window) the new window maintaining an alert message for a predetermined period of time (Faraldo 0056: transmitting a notification to a user and allowing the user a predetermined amount of time to acknowledge the notification, hence, maintaining the notification in an active state for the predetermined amount of time to allow for use acknowledgement, the combination with SolarWinds’s pop-up windows yielding the maintaining of a window alert message for that predetermined time).

Regarding claim 21, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo further discloses: wherein the predetermined category of the notification bar portion and the at least one notification type used to display the notification message on the notification bar portion are selected based on the meaning of the at least one word (Taylor 0154: selection of notification type based on the association of the various words “high-priority”, “urgent”, “priority” with high priority messages based on their meaning, the combination with SolarWinds yielding an application to display on notification bar portion via configured notification type).
 
Regarding claim 22, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds matching an association of a word meaning to the elevated level of importance in order to identify the at least one word indicating the elevated level of importance in the notification message (Taylor 0154: matching an association of the various high-priority keywords based on their natural language meanings (“high-priority”, “priority”, “urgent”) to a high priority level of importance in order to identify the words as indicating the elevated level of importance so as to differently process the message).

Regarding claim 23, SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo discloses the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo further discloses: wherein the notification bar portion of the user application displays the notification indicator associated with the elevated level of importance based on the natural language meaning of the last one word (Taylor 0154: display of notification associated with the high-priority notification based on the high-priority meaning of the indicated keywords, the combination with SolarWinds yielding application to notification bar portions).

Regarding claim 24, SolarWinds modified by SolarWinds Youtube modified by Taylor discloses modified by Faraldo the method of claim 1, as described above. SolarWinds modified by SolarWinds Youtube modified by Taylor modified by Faraldo further discloses: wherein the notification message is a mail message or a customer ticket message (Taylor 0147: use of email as a notification message; 0151 code for message associated with customer ticket).

Claim(s) 8, 11-13, 15, 18-20 recite apparatuses and computer-readable media with analogous limitations and are hence rejected under the same rationale.

Response to Arguments
	In response to arguments in remarks, Applicant argues:
I. Regarding claim 1, the art of record does not disclose the identification of the one word based on a natural language meaning of the at least one word, in particular because: SolarWinds only disclose custom filtering and configuration by the user, and not based on the natural language meaning of the words.
II. Furthermore, SolarWinds does not disclose the newly added limitations directed to performing the automated action in response to the predetermined period of time lapsing absent a user selection; as the explicit recitation of “in response to”, as opposed to “after” overcomes the cited references.
III. Regarding claims 21-24, the art of record does not disclose the newly added limitations as claimed.
Applicant’s arguments have been fully considered; however, they are moot in view of the newly cited art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Putterman (US 20070210908 A1) 0048-50 discloses the use of a flyout notification for more important messages and a banner, icon, or flashing alert for less important notifications.
Lefort (“Mail Notification”) discloses a Linux E-mail notifier that shows a incrementing number of messages alongside a clickable pop-up, as well as customizable alerts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143